DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to amendment filed on 02/16/2021.
Claims 1, 5, 8-9, 11, 13-18 and 20 have been amended via Applicant’s amendment.
Claim 7 has been canceled via Applicant’s amendment.
Claims 1-6 and 8-20 are pending.
Claims 1, 11 and 17 are independent claims.
Claims 1-6 and 8-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 has been acknowledged and the cited references have been considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with other claimed limitations, “sending, from the client machine, a name server lookup request including the identification of the instance of the VM and a client identification of the client machine to a tracker server to cause the tracker server to record, in a VM tracker database of the tracker server, a record of a startup of the instance of the VM as part of VM usage information indicating a total number of startups of the instance of the VM at the client machine, wherein the name server lookup request is sent in response to execution of a name server lookup command included in an image of the VM that is executed in deploying the instance of the VM and the tracker server specified by a tracker internet protocol (IP) address based on the identification” as recited in independent claim 1, and further fails to teach similarly worded limitations in independent claim 17. 
The cited prior art taken alone or in combination also fail to teach, in combination with other claimed limitations, “the name server lookup request including an identification for an instance of a VM on the client machine, wherein the identification is unique to the instance of the VM and the name server lookup request is sent in response to execution of a name server lookup command included in an image of the VM that is executed in deploying the instance of the VM; determining whether the client machine is new, whether the instance of the VM is new, and a VM version of the VM, the determining based on the identification and the client IP address; and recording, in a VM tracker database of the tracker server, a startup of the instance of the VM as part of VM usage information indicating a total number of startups of the instance of the VM at the client machine based on receipt of the name server lookup request” as recited in independent claim 11.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-6 and 8-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 12, 2021

/HIREN P PATEL/Primary Examiner, Art Unit 2196